Citation Nr: 1042273	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran's currently diagnosed right ear hearing loss is related 
to his period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran,  the 
criteria for service connection for right ear hearing loss have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for right ear hearing loss, the Board finds that any failure on 
the part of VA to notify or develop the claim cannot be 
considered prejudicial to the Veteran.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010).  The Board will 
therefore proceed to a review of the claim on the merits.

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including organic diseases 
of the nervous system, will be rebuttably presumed if manifested 
to a compensable degree within a year following active service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With respect to claims for service connection for hearing loss, 
the threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he suffers from right ear hearing loss 
that had its onset in service.  Specifically, he asserts that he 
was exposed to acoustic trauma as a cannonneer or powder man 
while serving in Vietnam and during advanced infantry training.  
Additionally, the Veteran reports a specific occasion in service 
in which a round exploded above of him after which he lost 
hearing in his right ear.

The Veteran's service personnel records list his military 
occupational specialty as field artillery basic and reflect that 
he was assigned to an artillery unit.  Additionally, the RO 
conceded that the Veteran had in-service noise exposure in its 
December 2006 rating decision granting service connection for 
left ear hearing loss and tinnitus.  Moreover, the Veteran is 
competent to state that he experienced noise exposure in service 
and the Board finds the Veteran's statements in this regard to be 
credible as they are consistent with his circumstances of 
service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, 
the Board concludes that that the Veteran was exposed to acoustic 
trauma while on active duty.

However, in order to establish service connection, the evidence 
still needs to show a nexus linking any current disability to the 
in-service injury.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

Audiometric testing administered during a pre-induction 
examination in October 1965 and during an induction examination 
in December 1965 shows right ear hearing acuity within normal 
limits.  The Veteran's service medical records are negative for 
any complaints or clinical findings of hearing loss, ringing in 
the ears, or other ear problems.  A September 1967 examination 
does not show that hearing evaluation was performed upon 
separation from service.  Nor were there any such complaints, 
diagnoses, or treatment with respect to hearing loss or tinnitus 
within one year after the Veteran's separation from service.  

Post-service treatment records show complaints related to right 
ear hearing impairment as early as January 1971.  There is 
objective evidence of right ear hearing loss as early as 1974.  
At that time, the Veteran complained of impaired hearing of a 
ten-year duration that was gradually becoming worse and was more 
marked in the right ear.  The Veteran reported an abscess in the 
right ear approximately five years prior with intermittent 
drainage since that time.  Examination revealed some thickening 
of the right tympanic membrane but no evidence of any 
perforation.  The Veteran was found to have a marked conductive 
hearing loss in his right ear.  The physician felt that the 
Veteran would probably require surgery before there would be any 
improvement in hearing in the right ear.  Additionally, private 
treatment records from 1995 to 2001 show numerous complaints of 
ear aches.

In April 2005 the Veteran attended an Agent Orange Registry Exam 
during which he complained of right ear hearing loss that 
occurred in 1967.  The Veteran also reported undergoing surgery 
on the right ear in 1981.  The Veteran has indicated that he 
attempted to obtain records showing that 1981 right ear surgery 
but that they were unavailable as the physician had retired.  

In May 2005 the Veteran attended a VA audiological consultation.  
At that time, he reported having undergone surgery for his right 
ear drum sometime around 1981 or 1982.  He reported a "roaring" 
in the right ear.  He also reported that his right ear felt like 
it was "stopped-up" but that he did not experience pain or 
drainage.  Audiometric testing revealed mild to moderate 
conductive hearing loss in the right ear from 250 Hertz to 4000 
Hertz.  The Veteran's speech recognition ability was 100 percent 
bilaterally.  The VA audiologist noted functional hearing to be 
fair in the right ear and possible middle ear pathology on the 
right side.  At the Veteran's request, he was referred to the VA 
ear, nose, and throat (ENT) clinic.

The Veteran was afforded a VA audiological examination in June 
2005.  He complained of hearing loss and roaring in the right 
ear.  He reported a positive history of military noise exposure 
and denied significant post-service occupational noise exposure 
or recreational noise exposure.  Audiological testing yielded the 
following puretone thresholds, in decibels:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
40
40
25
30
35

The puretone threshold average was 32.5 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent in 
the right ear.  The Board notes that those results support a 
finding of current right ear hearing disability for VA benefits 
purposes.  38 C.F.R. § 3.385 (2010).

The June 2005 examiner noted that bone conduction testing 
confirmed sensorineural-type hearing loss.  Based on the results 
of the clinical examination and a review of the claims folder, 
the VA examiner diagnosed the Veteran with mild to moderate 
gradually-sloping conductive hearing loss in the right ear and 
moderate sensorineural hearing loss in the left ear at 3000 Hertz 
and above.  The examiner noted the Veteran's history of right ear 
pathology and acknowledged that the Veteran would have been 
exposed to excessive amounts of noise as a powderman on 
Howitzers, but indicated that due to the conductive nature of the 
right ear hearing loss, she could not offer an opinion as to 
etiology with resorting to speculation.

In July 2005 the Veteran attended a VA examination with an ENT 
specialist.  The Veteran reported a history of hearing problems 
dating back to his Vietnam service.  He reported noticing some 
decrease in hearing at that time and experiencing occasional 
episodes of his ear being "stuffed up."  He reported that after 
returning from war, those symptoms continued intermittently, 
along with some ringing in both ears.  He denied any acute 
traumatic event to the right ear in the past.  However, he did 
report having undergone an operation on his right ear in 1980, 
after which his ear was doing better.  The Veteran did not know 
the exact nature of or reason for the prior surgery.  He denied a 
history of drainage or pain.  

Examination revealed no evidence of active ear disease.  The 
examiner noted the Veteran to have mild conductive hearing loss 
on the right side.  The examiner opined that, based on the 
appearance of the Veteran's tympanic membrane and the post-
auricular incision, the Veteran probably had a tympanoplasty and 
that his mild conductive hearing loss was the result of the prior 
surgery.  The examiner also noted that, with respect to the 
ringing in the ears experienced by the Veteran, the Veteran had 
slight high frequency sensorinerual hearing loss in both ears, 
which would be related to noise exposure, and some presbycusis.

Following the submission of additional evidence by the Veteran, 
which included pertinent private treatment records from 1971 
to1980, he was afforded another VA examination in November 2006 
with the same audiologist who performed the June 2005 
examination.  Audiological testing yielded the following results, 
in decibels:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
40
40
20
25
30

The puretone threshold average was 28.75 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent in 
the right ear.  The examiner diagnosed the Veteran with mild 
conductive hearing loss from 250-1000 Hertz on the right with 
normal hearing at 2000-3000 Hertz and mild to moderately-severe 
conductive hearing loss at 4000-8000 Hertz.  The left ear was 
noted to demonstrate normal hearing through 2000 Hertz with a 
mild to moderate sensorineural hearing loss at 3000-8000 Hertz.  
The examiner opined that the Veteran's left ear sensorineural 
hearing loss and bilateral tinnitus were at least as likely as 
not related to military noise exposure, but that the right ear 
hearing loss was not caused by military noise exposure.  The 
examiner stated that the Veteran's right ear hearing loss was 
mild, conductive hearing loss, which was the result of longterm 
ear disease in conjunction with the surgery performed on the 
Veteran's right ear in 1980.

A Veteran can attest to factual matters of which he had first-
hand knowledge, such as experiencing hearing loss in service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Furthermore, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  The Board is within its 
province to weigh that testimony and make credibility 
determinations as to whether the evidence supports a finding of 
service incurrence or continuity of symptomatology.  Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  The Board finds that the 
Veteran's testimony is credible evidence of in-service incurrence 
of right ear hearing loss and continuity of symptoms since 
service.

The Board notes that, while the November 2006 VA examiner 
believed that the Veteran's right ear hearing loss was not caused 
by or a result of military noise exposure, the opinion failed to 
consider all of the positive evidence in favor of the Veteran's 
claim.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Specifically, the examiner failed to take into account the 
Veteran's competent lay statements regarding the onset of his 
right ear hearing disability in service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  That includes the Veteran's statement in 
his initial claim that he lost hearing in his right ear following 
an explosion above him in service, and evidence in private 
treatment records dated 1974 in which the Veteran complained of a 
ten-year history of progressive hearing loss, more marked in his 
right ear.  

Moreover, the November 2006 examiner failed to address the July 
2005 finding of the VA ENT specialist that the Veteran had some 
bilateral high frequency sensorineural hearing loss attributable, 
at least in part, to noise exposure, and that the Veteran's 
bilateral tinnitus was the result of sensorinueral hearing loss.  
Even further, the November 2006 examiner failed to reconcile her 
finding that the Veteran suffered from tinnitus in the right ear 
as a result of in-service noise exposure but not hearing loss.  
Consequently, as a result of the above-noted deficiencies, the 
Board finds that the November 2006 VA examiner's opinion is of 
limited probative value.

While the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In 
evaluating the probative value of competent medical evidence, the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). 

The Board further finds that, although the Veteran's hearing 
acuity was not measured upon separation from service, his claim 
of in-service manifestation of right ear hearing loss is 
supported by other evidence in the record to include private 
treatment records dated 1971 and 1974, which show complaints of a 
long-standing hearing loss that was more marked in the right ear.  
Furthermore, a VA ENT specialist determined the Veteran to have 
some high frequency sensorineural hearing loss in the right ear 
that was, at least in part, attributable to noise exposure, and 
the record contains no evidence of significant post-service noise 
exposure. 

Accordingly, because the evidence shows exposure to noise during 
active service, competent and credible testimony regarding in-
service incurrence of right ear hearing loss, competent and 
credible testimony regarding continuity of symptomatology 
supported by early private treatment records, a current hearing 
loss by VA standards, and because the Veteran has been determined 
to suffer from left hear hearing loss and bilateral tinnitus as a 
result of conceded in-service noise exposure, the Board will 
resolve reasonable doubt in favor of the Veteran, and find that 
the Veteran's right ear hearing loss was incurred in service.  
The July 2005 VA opinion relating some part of the Veteran's 
right ear hearing loss to service was particularly persuasive.  
Accordingly, the Board finds that the evidence supports 
entitlement to service connection for the Veteran's right ear 
hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is 
granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


